Citation Nr: 1500994	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-21 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from January 2004 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2013, the Board granted a disability rating of 50 percent for PTSD and denied a higher disability rating and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court granted an October 2014 Joint Motion for Remand (JMR) and remanded the matter to the Board for action consistent with the October 2014 Court order.  The Board's November 2013 decision was vacated to the extent that a rating in excess of 50 percent for PTSD was denied.  The award of a 50 percent initial rating was implemented by the RO in a November 2013 rating decision.  Thus, the remaining issue on appeal is entitlement to an initial disability rating in excess of 50 percent for PTSD.


FINDING OF FACT

During the entire appellate period, the Veteran's PTSD has been primarily manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial 70 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5013(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A standard November 2007 letter satisfied the duty to notify provisions.  Additionally, the appeal arises from disagreement with the initial rating assigned after the claim was granted.  Therefore, additional section 5103(a) notice is not necessary.

The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in December 2007 and June 2012; the record does not reflect that these examinations are inadequate for rating purposes.  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Thus, VA's duty to assist has also been met for the claim.

Furthermore, the October 2013 JMR identified a reasons and bases reason for a vacate and remand by the Court.  Neither the JMR or the appellant's brief identified any deficiencies in VA's assistance during the Veteran's claim.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (the terms of a joint motion will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed). 


II.  Increased Rating

Schedular Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran has been rated under Diagnostic Code 9411 for PTSD, which is evaluated under the General Rating Formula for Mental Disorders.   Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence considered in determining the level of impairment for posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Rather, VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, the symptoms of posttraumatic stress disorder identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

The Veteran contends that he is entitled to a rating higher than 50 percent for his service-connected PTSD.  The October 2014 JMR states that the Board should determine whether a higher rating is warranted with particular attention to the symptoms of suicidal ideation, danger of hurting self or others, and personal hygiene.

On VA examination in December 2007, the Veteran reported that after returning from Iraq, he began drinking heavily and frequently fought with his wife.  He had difficulty sleeping due to nightmares and awakened nightly.  He further stated that he lost his job as a security guard at a bar because he was too afraid to get into fights with the patrons.  He also missed work due to lack of sleep and irritability.  The Veteran additionally reported that he was isolated from his friends and often stayed at home watching television and drinking alcohol.  He reported drinking due to the difficulty he had with sleeping.  The Veteran stated that he had a short fuse, felt depressed at times, and had difficulty trusting others.  He complained of sleeping excessively at times.  On examination, the Veteran's mood was very labile and irritable.  He appeared anxious, avoided eye contact at times, and had difficulty concentrating on serial sevens.  He also could not communicate well with the examiner.  He appeared suspicious at times.  The Veteran was alert and oriented and the examiner opined that he was not suicidal or assaultive.  The Veteran was diagnosed as having mild to moderate PTSD and was assigned a GAF score of 65. 

VA records dated from April 2008 to May 2010 reflect intermittent treatment for his PTSD.  The Veteran primarily reported having nightmares, problems with sleep, feeling depressed, drinking excessively and irritability.  His insight was generally fair to good.  An April 2008 record noted a positive suicide screen.  

In December 2008, the Veteran reported having hallucinations and hearing people hollering his last name.  He also reported that he had thoughts of suicide but had no intentions of following through.  On examination, the Veteran was alert and oriented, neatly groomed, pleasant and cooperative.  His mood was depressed, with appropriate affect and he was teary eyed during the conversation.  He maintained eye contact with frequent downward gazes.  A GAF score of 60 was assigned.

In April 2009, the Veteran reported that he would break down and cry for no apparent reason, had a low energy level, and did not have much ambition.  He denied any hallucinations but admitted to delusions of persecutions and paranoia.  A suicide screen was positive.  A May 2009 VA treatment provider noted that the Veteran was alert and cooperative.  His affect was depressed and his mood was a mixture of sadness and anxiety.  He was oriented and his memory was good. 

A treatment report dated in June 2009 indicated the Veteran's reports of marital problems.  Cognitively, his speech was clear and relevant.  His GAF score was in the mid-50s.

In July 2009, the Veteran reported that he felt guilty about "the gunner dying," and felt it should have been him instead.  He denied any addictive behaviors and stated that he quit drinking and smoking.  He also denied thoughts of suicide and wanting to hurt others.  The VA examiner noted that his affect and mood were tearful and mildly depressed, and that he seemed to be under a great deal of pressure.  He appeared oriented in all spheres.  The Veteran appeared to be having some problems with depression in addition to his PTSD and it was recommended that he be seen by a psychiatrist for individual counseling.  

During treatment in May 2010, the Veteran stated that "he gets to the point where he feels like killing somebody." The VA examiner observed that the Veteran was appropriately dressed, calm, and orderly in behavior and demeanor, and that his speech fell within normal limits with respect to articulation, rate, fluency, and content.  The Veteran's attitude was cooperative, friendly and realized, with appropriate affect and euthymic mood.  The examiner stated that the Veteran appeared to be struggling with multiple PTSD symptoms including wanting to be isolated from others due to his irritability and explosive anger, sleeping disturbance and nightmares, avoidance of cues, and detachment and mistrust of others.  He needed to temporarily isolate himself at times to cope with irritability and allow cognitive challenges and would escape to the garage or the spare bedroom.  He also had difficulty concentrating; was hypervigilant, jumpy, memory loss, feelings of a foreshortened future, and felt emotionally numb.  These symptoms made it very difficult for the Veteran to work, take care of things at home, or get along with others.  The Veteran's low risk of suicide was noted.  The examiner assigned a GAF score of 55. 

In June 2012, another VA examination was conducted.  The Veteran reported that he was an auto mechanic and that the only things he did when he was not working was sleep and watch television.  He continued to have difficulty falling or staying asleep, was irritable, suspicious of others, anxious, unmotivated, depressed, and had difficulty in establishing and maintaining effective work and social relationships.  The examiner found the Veteran to be pleasant and sincere, classified his symptoms as mild to moderate, and assigned a GAF score of 60.  The examiner also diagnosed depressive disorder and noted that it was possible to differentiate what symptoms were attributable to what diagnoses.  The examiner concluded that the Veteran's depression resulted in anhedonia, feelings of low self-esteem, and the tendency to isolate from others.  

The Veteran and his spouse submitted statements regarding the Veteran's condition.  In June 2009, the Veteran's spouse stated that the Veteran had problems with sleep, nightmares, serious mood swings, and reported that sometimes he would not leave the house for an entire weekend.  She also reported that he had been missing several days of school and work.  She acknowledged that the Veteran was taking his prescribed medications but believed that his condition was worsening and feared that he might hurt someone if they pushed the wrong button.  She reported that she even feared for herself.  She had also witnessed the Veteran crying for hours at a time. 

In May 2010, the Veteran stated that he had problems trusting people and his condition had declined in the past 6 months.  He reported that his depression had worsened and he would cry all day.  The smallest things would send him into a cycle of suicidal thoughts and every day he wonders if anyone would miss him if he ran his car off a bridge.  He had difficulty falling asleep and had become afraid of the dark.  He dreamed only of Iraq and being shot.  His marriage was suffering and he was having problems with intimacy.  He will not leave the house for days at a time and will not shower during that time.  He has missed a lot of work because of his fear of the world and sometimes he thinks it would be easier for everyone if he were dead.

Overall, the Board finds that the symptoms of PTSD have resulted in a disability picture that more nearly approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, demonstrated by symptoms of occasional suicidal thoughts, depressed mood, crying spells, isolation, danger of hurting his wife, hallucinations, paranoid thoughts, marital discord, and neglect of personal hygiene.  The Veteran also lost a job as he was unable to adapt to the stressful situations that was required to address.  Although the medical evidence shows an improvement of these symptoms and functioning during the more recent VA examination, affording the Veteran the benefit of the doubt, the Board finds that that the record supports the next-higher 70 percent rating for the entire appellate period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Although the Veteran has occupational and social impairment, the criteria for the higher 100 percent rating such as symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), and disorientation to time or place, memory loss for names of close relatives, own occupation or own name, have not been demonstrated.  

The Veteran's symptoms do not more nearly approximate or equate to total occupational and social impairment.  The Veteran did have suicidal thoughts and his wife stated that she feared him at time, but these do not amount to persistent danger of hurting self or others.  The Veteran also did hear voices; however, he did not have persistent complaints of these hallucinations.  Although the Veteran had times of isolating behavior during which he would not shower, the evidence does not demonstrate that he was unable to perform activities of daily living, including maintenance of minimal personal hygiene, during these times.  The evidence does not show that the Veteran is unable to work due to his PTSD symptoms.  Significantly, the Veteran is still married and he is currently working.  Thus, a 100 percent rating under Diagnostic Code 9411 is not warranted.  

In reaching the above conclusion, the Board acknowledged the GAF scores of record, the worst of which was a 50.  Such score is at the very top end of the scale for serious symptoms, as a score of 51 represents a more moderate disability picture.  Thus, the GAF scores do not reflect total impairment.

In sum, the Board concludes that an initial 70 percent rating is warranted for PTSD since the award of service connection.  However, the preponderance of the evidence is against an even higher 100 percent initial rating.

Extraschedular Consideration

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014).  The Board notes that all findings and impairment (occupational and social impairment) associated with the service-connected PTSD at issue is encompassed by the schedular criteria for the rating assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


